Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract does not disclose what components A-E are and therefore is very unclear. Correction is needed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Koji (JP 0820703).
           The abstract of the reference discloses a composition containing EPDM as both patentees and applicants component “A”, ethylene propylene copolymer having a molar ratio of ethylene to propylene of 70:30-90:10 as in both patentees and applicants component “B” in claim 1 and “B’” and in claim 11 and note paragraph 12 disclosing “EPR”, art recognized term for “ethylene propylene rubber”, 15-40% of low density PE  or ethylene alpha copolymer as patentees components “C” and “D” corresponding to applicants component “C” and note that these materials are reacted with 1-5 pts .

Claims 3, 7, 14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 0820703), cited and for the reasons set out above in view of Devisme et al. (US 20120301991).
           The primary reference does not disclose the density of the EPR material used or addition of softeners. The secondary reference discloses that EPR for use in a crosslinkable material may have a density of 0.86-0.910. Note addition of plasticizers as in applicants’ softeners at paragraph 76. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to use the EPR of the secondary reference as the EPR of the primary reference motivated by the need to choose a specific EPR with specific density for use in the process of the primary reference and by the disclosure of the secondary reference of an EPR which is workable for use in a crosslinkable EPR containing composition absent any showing of surprising or unexpected results. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of the invention to add the plasticizers of the secondary reference to the crosslinkable EPR containing composition of the primary .
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-17-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765